DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. US 11,025,722.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims’ limitations of US patent no. 11,025,722 teach each and every claim limitations of the pending application as set forth below.

US Patent No. 11,025,722
Pending Application 17/329,099

a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including: 
storing device twins for corresponding IoT devices, wherein the device twins include metadata that is associated with the corresponding IoT devices; 
receiving a schedule job instruction; identifying at least one candidate IoT device from amongst the IoT devices that are associated with the schedule job instruction; 
creating executors associated with the at least one candidate IoT device, such that the executors include durable state machines; and 
wherein executing the jobs includes performing at least a first sub-activity and re-trying the first sub-activity until the first sub-activity is successful or a time-to-live is reached, and wherein the durable state machines durably store a current state that is associated with the first sub-activity.

a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including: 
storing device twins for corresponding IoT devices, wherein the device twins include metadata that is associated with the corresponding IoT devices; 
receiving a schedule job instruction; identifying at least one candidate IoT device from amongst the IoT devices that are associated with the schedule job instruction; 
creating executors associated with the at least one candidate IoT device, such that the executors include durable state machines; and 




 wherein the durable state machines durably store a current state.

sending scheduling commands to device twins corresponding to the identified candidate IoT devices.
22. The apparatus of claim 21, the actions further including: 2Application No.: 17/329,099Docket No.: 401849-US-CNT Preliminary Amendment 
sending scheduling commands to device twins corresponding to the identified candidate IoT devices.
 wherein at least one processor is further adapted such that creating the executors associated with the at least one candidate IoT device is accomplished via the device twins corresponding to the identified candidate IoT devices.
23. The apparatus of claim 22, wherein creating the executors associated with the at least one candidate IoT device is accomplished via the device twins corresponding to the identified candidate IoT devices.
4. The apparatus of claim 1, the actions further including: 
in response to receiving the schedule job instruction, making a call to a job scheduler of an IoT support service.
24. The apparatus of claim 21, the actions further including: 
in response to receiving the schedule job instruction, making a call to a job scheduler of an IoT support service.
5. The apparatus of claim 4, the actions further including: 
in response to the call to the job scheduler, instantiating a job.
25. The apparatus of claim 24, the actions further including: 
in response to the call to the job scheduler, instantiating a job.
6. A method for Internet of Thing (IoT) communications, comprising: 
storing device twins for corresponding IoT devices, wherein the device twins include metadata that is associated with the corresponding IoT devices; 

using at least one processor to create executors associated with the at least one candidate IoT device, such that the executors include durable state machines; and 
executing jobs via the executors such that the executors are capable of resuming execution after at least one of an outage or a failure of at least one of the executors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT device, or a request to at least one external cloud service, wherein executing the jobs includes performing at least a first 3Application No.: 15/488,445Docket No.: 401849-US-NP Response to Final Office Action of August 20, 2020 sub-activity and re-trying the first sub-activity until the first sub-activity is successful or a time-to-live is reached, and wherein the durable state machines durably store a current state that is associated with the first sub-activity.


using at least one processor to create executors associated with the at least one candidate IoT device, such that the executors include durable state machines; and 
executing jobs via the executors such that the executors are capable of resuming execution after at least one of an outage or a failure of at least one of the executors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT device, or a request to at least one external cloud service,




27. The method of claim 26, wherein the metadata includes, for the corresponding IoT devices: tags, reported properties, and desired properties.
8. The method of claim 6, further comprising: sending outcomes via the executors.
28. The method of claim 26, further comprising: sending outcomes via the executors.
9. The method of claim 6, further 

comprising: in response to receiving the

schedule job instruction, making a call to 

a job scheduler of an IoT support service

29. The method of claim 26, further comprising: in response to receiving the schedule job instruction, making a call to a job scheduler of an IoT support service.
10. The method of claim 9, further comprising: the job scheduler sending scheduling commands to device twins corresponding to the identified candidate IoT devices.
30. The method of claim 29, further comprising: the job scheduler sending scheduling commands to device twins corresponding to the identified candidate IoT devices.

 31. The method of claim 29, further 

comprising: in response to the call to the 

job scheduler, instantiating a job.

12. The method of claim 11, further comprising, after instantiating the job, running the job.
32. The method of claim 31, further comprising, after instantiating the job, running the job.
13. The method of claim 11, further comprising, after instantiating the job, running the job at a subsequent scheduled time.
33. The method of claim 31, further comprising, after instantiating the job, running the job at a subsequent scheduled time.
14. The method of claim 6, further comprising: 4Application No.: 15/488,445Docket No.: 401849-US-NP Response to Final Office Action of August 20, 2020 sending scheduling commands to device twins corresponding to the identified candidate IoT devices.
34. The method of claim 26, further comprising: sending scheduling commands to device twins corresponding to the identified candidate IoT devices.
15. The method of claim 14, wherein using the at least one processor to create the executors associated with the at least one candidate IoT device is accomplished via the device twins corresponding to the identified candidate IoT devices.
35. The method of claim 34, wherein using the at least one processor to create the executors associated with the at least one candidate IoT device is accomplished via the device twins corresponding to the identified candidate IoT devices.
16. A processor-readable storage medium, having stored thereon 
generating device job actors associated with at least one IoT device, such that the device job actors include durable state machines; and 
executing jobs via the device job actors such that the device job actors are capable of resuming execution after at least one of an outage or a failure of at least one of the device job actors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT device, or a request to at least one external cloud service, wherein executing the jobs includes performing at least a first sub-activity and re-trying the first sub-activity until the first sub-activity is successful or a time-to-live is reached, and wherein the durable state machines durably store a that is associated with the first sub-activity.

generating device job actors associated with at least one IoT device, such that the device job actors include durable state machines; and 
executing jobs via the device job actors such that the device job actors are capable of resuming execution after at least one of an outage or a failure of at least one of the device job actors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT device, or a request to at least one external cloud service, 



                         wherein the durable state machines durably store a current state.

sending scheduling commands to device twins corresponding to the at least one IoT devices.
37. The processor-readable storage medium of claim 36, the actions further comprising: 
sending scheduling commands to device twins corresponding to the at least one IoT devices.
18. The processor-readable storage medium of claim 17, wherein generating device job actors associated with at least one IoT device is accomplished via the device twins corresponding to the identified candidate IoT devices.
38. The processor-readable storage medium of claim 37, wherein generating device job actors associated with at least one IoT device is accomplished via the device twins corresponding to the identified candidate IoT devices.
19. The processor-readable storage medium of Claim 16, the actions further comprising: receiving a schedule job instruction; and identifying at least one candidate IoT device from amongst the IoT devices that are associated with the schedule job instruction such that the at least one IoT device is the identified at least one candidate IoT device.
 39. The processor-readable storage 

medium of Claim 36, the actions further 

comprising: receiving a schedule job 

instruction; and 5Application No.: 17/329,099Docket No.: 401849-US-CNT Preliminary Amendment identifying at least one 

candidate IoT device from amongst the 

IoT devices that are associated with the 

schedule job instruction such that the at 

least one IoT device is the identified at 

least one candidate IoT device.


40. The processor-readable storage medium of Claim 39, the actions further comprising: in response to receiving the schedule job instruction, making a call to a job scheduler of an IoT support service.



Claims  21, 26 and 36 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1,  16 and 20 of US Patent No. 11,025,722  hereinafter ‘722.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claim’s limitations of US patent no. 11,025,722 teach each and every claim limitations of the pending application

As for claim 21, claim 1 of ‘722 teaches an apparatus for Internet of Things (IoT) communications (stanza 1), comprising: 
a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions (stanza 2), including: 
storing device twins for corresponding IoT devices, wherein the device twins include metadata that is associated with the corresponding IoT devices (stanza 3); 

creating executors associated with the at least one candidate IoT device, such that the executors include durable state machines (stanza 5); and 
executing jobs via the executors such that the executors are capable of resuming execution after at least one of an outage or a failure of at least one of the executors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT device, or a request to at least one external cloud service, wherein the durable state machines durably store a current state (stanza 6).

As for claim 26, claim 6 of ‘722 teaches a method for Internet of Thing (IoT) communications (stanza 1), comprising: 
storing device twins for corresponding IoT devices, wherein the device twins include metadata that is associated with the corresponding IoT devices (stanza 2); 
receiving a schedule job instruction (stanza 3); 
identifying at least one candidate IoT device from amongst the IoT devices that are associated with the schedule job instruction (stanza 4); 
using at least one processor to create executors associated with the at least one candidate IoT device, such that the executors include durable state machines (stanza 5); and 


As for claim 36, claim 16 of ‘722 teaches a processor-readable storage medium, having stored thereon processor- executable code that, upon execution by at least one processor, enables actions (stanza 1), comprising: 
generating device job actors associated with at least one IoT device, such that the device job actors include durable state machines (stanza 2); and 
executing jobs via the device job actors such that the device job actors are capable of resuming execution after at least one of an outage or a failure of at least one of the device job actors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT device, or a request to at least one external cloud service, wherein the durable state machines durably store a current state (stanza 3).

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 



Regarding claim 21 “An apparatus for Internet of Things (IoT) communications, comprising: 
a device including at least one memory adapted to store run-time data for the device, and at least one processor that is adapted to execute processor-executable code that, in response to execution, enables the device to perform actions, including:
storing device twins for corresponding IoT devices, wherein the device twins include metadata that is associated with the corresponding IoT devices; 
receiving a schedule job instruction; 
identifying at least one candidate IoT device from amongst the IoT devices that are associated with the schedule job instruction; 
creating executors associated with the at least one candidate IoT device, such that the executors include durable state machines; and 
executing jobs via the executors such that the executors are capable of resuming execution after at least one of an outage or a failure of at least one of the executors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT device, or a request to at least one external cloud service, wherein the durable state machines durably store a current state.”

Regarding claim 26 “A method for Internet of Thing (IoT) communications, comprising: 

receiving a schedule job instruction; 
identifying at least one candidate IoT device from amongst the IoT devices that are associated with the schedule job instruction;
using at least one processor to create executors associated with the at least one candidate IoT device, such that the executors include durable state machines; and 
executing jobs via the executors such that the executors are capable of resuming execution after at least one of an outage or a failure of at least one of the executors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT device, or a request to at least one external cloud service, wherein the durable state machines durably store a current state.”

Regarding claim 36 “A processor-readable storage medium, having stored thereon processor- executable code that, upon execution by at least one processor, enables actions, comprising: 
generating device job actors associated with at least one IoT device, such that the device job actors include durable state machines; and 
executing jobs via the device job actors such that the device job actors are capable of resuming execution after at least one of an outage or a failure of at least one of the device job actors, and such that the jobs include at least one of an update to at least one device twin, a query to at least one device twin, a request to at least one IoT wherein the durable state machines durably store a current state.”

Boehm (US 2003/0046645) teaches a monitor manager that creates and executes state machine-based monitor instances in a digital simulation.  The monitor manager is used in a simulation environment that first creates executable monitors and grids from the monitors and grids described in a high-level monitor language, then schedules and manages the execution of the required instances of each monitor and grid during the simulation, and maintains hit statistics.  The monitor manager converts each monitor and grid that includes time-dependent verification events into a state machine capable of suspending execution for a time, and then resuming execution at the point where it “leff off” (see paragraph [0025]).  Boehm discloses a state machine is generated for a time dependent monitor of simulated monitor and grid, and the state machine is capable of suspending an execution and resuming the execution, however, Boehm fails to teach the monitor and grid are job actors of an IoT device and the state machine stores a current state as claimed.

Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Calder et al. (US 2013/0179881) teach decoupling PaaS resources, jobs and scheduling

Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.